Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
1.	This action is in response to the application filed on 03 May 2021.
Claims 1-20 are presently pending for examination.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.  As it is Applicant’s right to continue to claim as broadly as possible their invention.  It is also the Examiner’s right to continue to interpret the claim language as broadly as possible.  It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “a first threshold for generating an actionable alert and a second threshold for automatically triggering the actionable alert” lacks support from original specification 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al., U. S. Patent Publication No. 2018/0247515 in view of TSUKAHARA et al., (Tsuk), U. S. Patent Publication No. 2012/0239541 and further in view of LEE et al., U. S. Patent Publication No. 2014/0108943.
Regarding claim 1, Brady discloses a method comprising: measuring operational performance of one or more Internet of Things ("IoT") devices in a network (see Brady, ¶ [0013] and [0031]; method for measuring functional metrics of the operational parameters of the network system); presenting a representation of the operational performance of the one or more IoT devices in the network through a graphical user interface (see Brady, ¶ [0013], [0027] and [0032]; functional operational parameters are presented); comparing the operational performance of the one or more IoT devices in the network to threshold operational performance metrics of the one or more IoT devices (see Brady, ¶ [0031] and [0086]; comparing operational parameters limits); and in response to the operational performance of the one or more IoT devices being within the first threshold, presenting, in at least one of the plurality representations of the operational performance of the one or more IoT devices, the actionable alert for controlling operation of the one or more IoT devices in the network based on a 
Although Brady discloses the invention substantially as claimed, it does not explicitly disclose the threshold operational performance metrics including a first threshold for generating an actionable alert and a second threshold for automatically triggering the actionable alert.
TSUK teaches actionable alert system comprising threshold operational performance metrics including a first threshold for generating an actionable alert and a second threshold for automatically triggering the actionable alert (see TSUK, ¶ [0028], [0041] and [0068]-[0069). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of TSUK with that of Brady in order to efficiently determine the level of alert based on multiple threshold bench marks.
Although Brady-TSUK discloses the invention substantially as claimed, it does not explicitly disclose wherein at least one of the plurality of representations includes displaying the operational performance of the one or more IoT devices by category.
LEE teaches wherein at least one of the plurality of representations includes displaying the operational performance of the one or more IoT devices by category (see LEE, ¶ [0098]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings LEE with that of Brady in order to efficiently identify the IoT devices based on the specific category it belongs.

Regarding claim 3, Brady-TSUK-LEE teaches further comprising: identifying one or more connection scores for the one or more IoT devices based on strengths of one or more connections of the one or more IoT devices in the network presenting a representation of the one or more connection scores for the one or more IoT devices in the representation of the operational performance of the one or more IoT devices and presenting the actionable alert for controlling operation of the one or more IoT devices based on the one or more connection scores for the one or more IoT devices (see Brady, ¶ [0011], [0016]and [0040]).

Regarding claim 4, Brady-TSUK-LEE teaches wherein the one or more connections of the one or more IoT devices in the network are one or more wireless network connections, and the one or more connection scores for the one or more IoT devices are identified based on a received signal strength indication of one or more signals transmitted over the one or more wireless network connections (see Brady, ¶ [0011], [0037] and [0088]).

Regarding claim 5, Brady-TSUK-LEE teaches further comprising: comparing the one or more connection scores for the one or more IoT devices to a threshold signal level in a signal level scale and presenting the actionable alert for controlling operation of the one or more IoT devices based on a comparison of the one or more connection scores to the threshold signal level in the signal level scale (see Brady, ¶ [0011], [0016] and [0056]).

Regarding claim 9, Brady-TSUK-LEE teaches wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for limiting network service access of the one or more IoT devices by limiting an amount of data the one or more IoT device can either or both send and receive in the network (see Brady, ¶ [0013] and [0016]).

Regarding claim 10, Brady-TSUK-LEE teaches wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for placing the one or more IoT devices into one or more segmented spaces in the network (see Brady, ¶ [0056]).

Regarding claim 11, Brady-TSUK-LEE teaches wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for providing a user access to additional analytics of the one or more IoT devices in the network (see Brady, ¶ [0048] and [0050]).

Regarding claim 13, Brady-TSUK-LEE teaches wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for controlling operation of a group of IoT devices in the network simultaneously (see Brady, ¶ [0033] and [0048]).



Regarding claim 18, Brady discloses a non-transitory computer-readable storage medium (see Brady, ¶ [0055]; Non-transitory machine readable medium is taught) having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising: measuring operational performance of one or more Internet of Things ("IoT") devices in a network (see Brady, ¶ [0013] and [0031]; method for measuring functional metrics of the operational parameters of the network system); presenting a representation of the operational performance of the one or more IoT devices in the network through a graphical user interface (see Brady, ¶ [0013], [0027] and [0032]; functional operational parameters are presented); comparing the operational performance of the one or more IoT devices in the network to threshold operational performance metrics of the one or more IoT devices (see Brady, ¶ [0031] and [0086]; comparing operational parameters limits); and in response to the operational performance of the one or more IoT devices being within the first threshold, presenting, in at least one of the plurality of the representations of the operational performance of the one or more IoT devices, the actionable alert for controlling operation of the one or more IoT devices in the network to secure the network based on a comparison of the operational performance of the one or more IoT devices to the one or more threshold operational performance metrics (see Brady, ¶ [0027], [0031]-[0033] 
Although Brady discloses the invention substantially as claimed, it does not explicitly disclose the threshold operational performance metrics including a first threshold for generating an actionable alert and a second threshold for automatically triggering the actionable alert.
TSUK teaches actionable alert system comprising threshold operational performance metrics including a first threshold for generating an actionable alert and a second threshold for automatically triggering the actionable alert (see TSUK, ¶ [0028], [0041] and [0068]-[0069). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of TSUK with that of Brady in order to efficiently determine the level of alert based on multiple threshold bench marks.
Although Brady-TSUK discloses the invention substantially as claimed, it does not explicitly disclose wherein at least one of the plurality of representations includes displaying the operational performance of the one or more IoT devices by category.
LEE teaches wherein at least one of the plurality of representations includes displaying the operational performance of the one or more IoT devices by category (see LEE, ¶ [0098]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings LEE with that of Brady in order to efficiently identify the IoT devices based on the specific category it belongs.



Regarding claim 20, Brady-TSUK-LEE teaches wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for placing the one or more IoT devices into one or more segmented spaces in the network (see Brady, ¶ [0056]).


5.	Claims 2, 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of TSUK in view of LEE and further in view of Kirti et al, U. S. Patent Publication No. 2017/0251013.
Regarding claim 2, although Brady-TSUK-LEE discloses sending actionable alert (see Brady, ¶ [0013), it does not explicitly disclose wherein the actionable alert is an actionable alert for securing the network based on the operation of the one or more IoT devices in the network.
Kirti teaches wherein the actionable alert is an actionable alert for securing the network based on the operation of the one or more IoT devices in the network (see Kirti, ¶ [0010] and [0184]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Kirti with that of 

Regarding claim 6, Brady-TSUK-LEE-Kirti teaches further comprising: identifying one or more security scores for the one or more IoT devices, presenting a representation of the one or more security scores for the one or more IoT devices in the representation of the operational performance of the one or more IoT devices and presenting the actionable alert for controlling operation of the one or more IoT devices based on the one or more security scores for the one or more IoT devices (see Kirti, ¶ [0071], [0128] and [0184]).

Regarding claim 7, Brady-TSUK-LEE-Kirti teaches wherein the one or more security scores for the one or more IoT devices are identified based on one or a combination of authentications of the one or more IoT devices for the network, encryption of traffic transmitted to and from the one or more IoT devices over the network, and traffic patterns of the one or more IoT devices in operating within the network (see Kirti, ¶ [00108], [0128] and [0284]).

Regarding claim 8, Brady-TSUK-LEE-Kirti teaches further comprising: comparing the one or more security scores for the one or more IoT devices to a threshold security level in a security level scale; and presenting the actionable alert for controlling operation of the one or more IoT devices based on a comparison of the one or more security scores to the threshold security level in the security level scale (see Kirti, ¶ [0081] and [00142]).

.


6.	Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of TSUK in view of LEE and further in view of Smith et al, U. S. Patent Publication No. 2016/0364553.

Regarding claim 15, Brady discloses a system comprising: one or more processors; and at least one computer-readable storage medium (see Brady, ¶ [0023] and [0055]; a processor and machine readable medium is taught) having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: measuring operational performance of one or more Internet of Things ("IoT") devices in a network (see Brady, ¶ [0013] and [0031]; system for measuring functional metrics of the operational parameters of the network system); presenting plurality of representations of the operational performance of the one or more IoT devices in the network through a graphical user interface (see Brady, ¶ [0013], [0027] and [0032]; functional operational parameters are presented); 
Although Brady discloses the invention substantially as claimed, it does not explicitly disclose the threshold operational performance metrics including a first threshold for generating an actionable alert and a second threshold for automatically triggering the actionable alert.
TSUK teaches actionable alert system comprising threshold operational performance metrics including a first threshold for generating an actionable alert and a second threshold for automatically triggering the actionable alert (see TSUK, ¶ [0028], [0041] and [0068]-[0069). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of TSUK with that of Brady in order to efficiently determine the level of alert based on multiple threshold bench marks.

LEE teaches wherein at least one of the plurality of representations includes displaying the operational performance of the one or more IoT devices by category (see LEE, ¶ [0098]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings LEE with that of Brady in order to efficiently identify the IoT devices based on the specific category it belongs.
Although Brady-TSUK-LEE discloses the invention substantially as claimed, they do not explicitly disclose using one or more unique pre-shared keys assigned to and corresponding to each of the one or more IoT devices.
Smith teaches a system that provides protection to an Internet of Things network comprising using one or more unique pre-shared keys assigned to and corresponding to each of the one or more IoT devices (see Smith, ¶ [0018] and [0332]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Smith with that of Brady-TSUK-LEE in order to efficiently authenticate the IoT device for establishing secured connection over the network.

Regarding claim 16, Brady-TSUK-LEE-Smith teaches wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: identifying one or more connection scores for the one or more IoT devices based on strengths of one or more connections of the 

Regarding claim 12, Brady-TSUK-LEE-Smith teaches wherein the operational performance of the one or more IoT devices in the network is measured using one or more unique pre-shared keys assigned to and corresponding to each of the one or more IoT devices (see Smith, ¶ [0018] and [0332]).

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444